DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 September 2022 has been entered.

Status of Claims
Claims 1-20 and 22-34 are pending; claims 1-14 and 27-34 have been withdrawn; claims 15 and 22 have been amended; and claims 15-20 and 22-26 are currently under consideration for patentability. 

Response to Arguments
Applicant’s arguments dated 14 September 2022 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claim to further recite contacting an anterior portion of the outer skin surface of the neck, arguing that the previously applied prior art does not disclose such a position.  The Examiner has addressed the amended limitations in the updated text below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 16, 20, 22, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo et al. (US 2008/0208287 A1) in view of Libbus et al. (US 2007/0288070 A1).
Regarding claim 15, Palermo describes a method for treating a disorder in a patient ([0006]: “method for the treatment of neurological disorders”), the method comprising
positioning a contact surface of a housing in contact with an outer skin surface of a neck of the patient ([0010]; [0099], a “surface electrode pad that may be placed on the skin of the patient,” the Examiner interprets this “surface electrode pad” as being analogous to the housing of the electrode, further, “each of electrodes 18a, 18b and 20a, 20b may be formed of metal or some other physiologically acceptable conductive material and may take on a variety of different sizes and shapes”; figures 3C-3E show electrodes in contact with a patient’s neck), wherein the housing comprises an energy source (figures 3C-3E, the stimulation is provided via electrodes)
transmitting, via the contact surface, an electric current transcutaneously and non-invasively through the outer skin surface of the neck of the patient to generate an electrical impulse at or near a nerve within the patient ([0073], [0099])
modulating the electric current such that the electrical impulse comprises bursts of pulses (figures 2F-2H) with each of the bursts comprising a frequency from about 5 Hz to about 100 Hz ([0021]: “…wherein the individual electrical pulses are generated at a frequency of between 4 Hz and 200 Hz to selectively generate the relative selective production [of] neurotransmitters and modulators…” ) and with each of the pulses comprising a duration from about 50 microseconds to about 1000 microseconds ([0102] describes a pulse duration between 30 microseconds and 400 microseconds; claim 86 describes pulse durations between 0.5 microseconds and 10 minutes) and such that the electrical impulse is sufficient to inhibit an inflammation in the patient ([0079] describes that the neurological disorder to be treated refers to inflammation and inflammatory myopathies, [0086] describes wherein treatment includes “preventing, ameliorating, suppressing, or alleviating” a symptom of the neurological disorder; the Examiner respectfully submits that “preventing, ameliorating, suppressing, or alleviating” are analogous to “inhibit[ing]’)
Specifically regarding the limitation of a housing comprising an energy source, the Examiner respectfully directs Applicant to Palermo’s paragraph [0100], which incorporates by reference U.S. Patent No. 5,562,718 (also by Palermo).  The ‘718 patent teaches the features of signal generating circuitry and shows, in figure 1, an enclosure 22 housing an electronic control unit 20. Figure 2A further describes the circuitry and shows a schematic of the electronic control unit 20, which incorporates a power input circuit 30 that contains a rechargeable battery 30F.  The Examiner respectfully submits that the ‘718 patent, which has been incorporated into Palermo’s disclosure, obviates the limitation of a housing comprising an energy source. 
Regarding claim 15, Palermo does not explicitly disclose wherein the contact surface is positioned in contact with “an anterior portion of an outer skin surface of a neck adjacent to, or near, an external jugular vein,” and wherein the target nerve is the vagus nerve.  However, Libbus also describes a method of treating a disorder in a patient ([0052]) including the use of a transcutaneous stimulation of the vagus nerve ([0023]: “Various embodiments provide an external neural stimulator to transcutaneously provide the neural stimulation and/or inhibition…Examples of a neural targets to provide parasympathetic inhibition include vagus, aortic and carotid nerves and branches thereof…These neural target examples are not intended to be an exhaustive list of all possible neural targets”).  In this, the Examiner respectfully submits that Libbus describes the use of transcutaneous stimulation of the vagus nerve.  Since the stimulation is “transcutaneous,” or through the skin, the Examiner respectfully submits that, by describing transcutaneous stimulation of the vagus nerve, Libbus thereby describes stimulation through the skin, such that a stimulation source would be placed on the “outer skin surface” and stimulation would be delivered through the skin to the vagus nerve.  Based on Libbus’s teachings, the Examiner respectfully submits that, in order to position “an external neural stimulator to transcutaneously provide the neural stimulation” to a “neural target” such as the “vagus” nerve and “branches thereof” (quotations taken from Libbus’s [0023]), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to place the external neural stimulator on the outer skin surface of the neck, as doing so advantageously allows the stimulator to properly reach its neural target of the vagus nerve.  Therefore, the Examiner respectfully submits that Libbus, at the very least, suggests that the stimulator is on the “outer skin surface” of the subject.  
The Examiner also draws Applicant’s attention to the figure on the next page, obtained from https://www.uptodate.com/contents/image?imageKey=SURG%2F58086&topicKey=SURG%2F15033&source=see_link and reproduced from a textbook published in 1999.  


    PNG
    media_image1.png
    672
    619
    media_image1.png
    Greyscale
The above figure is an anatomical representation of an anterior view of the neck and shows the relative positions of the external jugular vein and vagus nerve.  The Examiner respectfully submits that the skilled artisan, upon reading Libbus’s description, would be motivated to position a stimulator in contact with the outer skin surface of the neck in order to stimulate the vagus nerve.  When looking at the anatomical region of the neck, as highlighted in the above figure, the skilled artisan further would be motivated to position the stimulator in contact with the anterior portion of the outer skin surface of the neck, such that the stimulator was above the general area of the external jugular vein (the general area of the external jugular vein being “adjacent to, or near, the external jugular vein,” to use Applicant’s claim language), as positioning the stimulator in such a manner would advantageously allow the stimulator to generate impulses at or near the vagus nerve.  Therefore, the Examiner respectfully submits that Palermo in view of Libbus suggests positioning a contact surface of a housing in contact with “an anterior portion of an outer skin surface of a neck adjacent to, or near, the external jugular vein of the patient,” as recited in the pending claims, as doing so advantageously allows the resulting method to stimulate the vagus nerve. 
Regarding claim 16, Palermo further describes wherein the electrical impulse is sufficient to stimulate a nerve fiber ([0073] - [0074]), and Libbus further describes wherein the electrical impulse is sufficient to stimulate a nerve fiber that controls or mediates an activity of a neurotrophic factor ([0023], stimulation of the vagus nerve, which is known to control or mediate activity of neurotrophic factors).  Specifically regarding the limitation of “control or mediate activity of a neurotrophic factor,” the Examiner respectfully submits that this is a property of the nerve fiber being stimulated.  The claim does not recite any active, positive step for the controlling or mediating of the activity of a neurotrophic factor. Rather, the claim simply recites that the electrical impulse stimulates a nerve fiber known to have this effect on neurotrophic factors.  Therefore, the Examiner respectfully submits that Libbus’s disclosure of stimulating the vagus nerve is sufficient to read on this limitation in its entirety, since the second part of the claim (controlling or mediating the activity of neurotrophic factors) is a known effect of vagus nerve stimulation.
Regarding claim 20, Palermo further describes wherein the disorder is Parkinson’s Disease or multiple sclerosis ([0079]). 
Regarding claim 22, Libbus further describes wherein the selected nerve is a right branch of the vagus nerve ([0023]). 
Regarding claim 26, Palermo further describes wherein the electric current is modulated such that the patient has decreased measurable pain ([0012]: “the patient's musculature and brain motor-sensory regions are preferably stimulated in a manner that facilitates movement of the target muscles with limited or no pain in the patient”). 

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo in view of Libbus, further in view of Lozano (US 2007/0067002 A1). 
Regarding claim 17, Palermo in view of Libbus suggests the method of claim 16.  Neither Palermo nor Libbus explicitly disclose wherein the neurotrophic factor is a member of a transforming growth factor beta superfamily of neurotrophic factors.  However, Lozano also describes a method for treating a neurodegenerative disorder in a patient ([0007]), including the use of an electrical impulse sufficient to stimulate nerve fibers that control or mediate activity of a neurotrophic factor ([0007], [0014] - [0015]), wherein the neurotrophic factor is a member of a transforming growth factor beta superfamily of neurotrophic factors ([0014]).  As Lozano is also directed towards a method for treating a neurodegenerative disorder and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate targeting a member of the TGF-beta superfamily of neurotrophic factors, as described by Lozano, when using the method described by Palermo and Libbus, as doing so advantageously allows the resulting method to target those elements known to have an effect on neurological disorders.
Regarding claim 18, Lozano further describes wherein the neurotrophic factor is a member of a nerve growth factor superfamily ([0014]).
Regarding claim 19, Lozano further describes wherein the neurotrophic factor is a member of a same family as a brain-derived neurotrophic factor ([0007]).

Palermo in view of Libbus, further in view of Huston et al. (US 2009/0143831 A1). 
Regarding claim 23, Palermo in view of Libbus suggests the method of claim 15, including wherein the electrical impulse effects the inflammatory cascade (Palermo: [0079]; Libbus: [0056], [0061]), but neither Palermo nor Libbus explicitly disclose wherein the electrical impulse is sufficient to inhibit release of a pro-inflammatory cytokine.  However, Huston also describes a method for treating a disorder in a patient ([0015]), including wherein an electrical impulse is sufficient to inhibit release of a pro-inflammatory cytokine ([0012]).  As Huston is also directed towards treating a disorder in a patient and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate modulating a pro-inflammatory cytokine, similar to that described by Huston, when using the when using the method described by Palermo and Libbus, as doing so advantageously allows the resulting method to better target key mediators in the inflammatory cascade. 
Regarding claim 24, Huston further describes wherein the pro-inflammatory cytokine is tumor necrosis factor alpha ([0071]).
Regarding claim 25, Huston further describes wherein the electrical impulse is sufficient to increase an activity of an anti-inflammatory cytokine in the patient ([0010] - [0011]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-18, 20, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 and 20-28 of copending Application No. 16/388,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for treating disorders including applying energy transcutaneously through the skin of a patient such that an electrical impulse is generated at or near a target nerve of the patient, wherein the electrical impulse inhibits inflammation and increases the activity of an anti-inflammatory cytokine in order to treat the disorder.  A brief, but non-exhaustive matching of the instant claims and the reference claims is provided below.  
U.S. Application No. 16/598,127
(instant claims)
U.S. Application No. 16/388,392
(reference claims)
15
16, 18, 20, 26-28
16
21
17
22
18
23
19

20
17
22

23
24
24
25
25
16
26



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, 20, 27, and 28 of copending Application No. 16/388,392 in view of Lozano.  Regarding claim 19, although the ‘392 application does not explicitly recite wherein the neurotrophic factor is a member of a same family as at least one of a nerve growth factor, a glial-cell-line-derived neurotrophic factor, a brain-derived neurotrophic factor, or a mesencephalic astrocyte-derived neurotrophic factor, Lozano discloses this limitation ([0007], brain-derived neurotrophic factor).  It would have been obvious to a person having ordinary skill in the art to incorporate targeting BDNF, as described by Lozano, when using the method recited by the ‘392 application, as doing so advantageously allows the resulting method to target those elements known to have an effect on neurological disorders.  
This is a provisional nonstatutory double patenting rejection.

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, 20, 27, and 28 of copending Application No. 16/388,392 in view of Libbus.  Regarding claim 22, although the ‘392 application does not explicitly recite wherein the selected nerve is a right branch of the vagus nerve, Libbus describes this limitation ([0023]).  It would have been obvious to a person having ordinary skill in the art to incorporate stimulating the right branch of the vagus nerve, as described by Libbus, when using the method recited by the ‘392 application, as doing so advantageously allows the resulting method to target those elements known to have an effect on neurological disorders.  
This is a provisional nonstatutory double patenting rejection.

Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, 20, 27, and 28 of copending Application No. 16/388,392 in view of Palermo.  Regarding claim 26, although the ‘392 application does not explicitly recite wherein the electric current is modulated such that the patient has decreased measurable pain, Palermo describes this limitation ([0012]).  It would have been obvious to a person having ordinary skill in the art to incorporate decreasing a patient’s pain, as described by Palermo, when using the method recited by the ‘392 application, as doing so advantageously allows the resulting method to provide a more comfortable and healing patient experience.  
This is a provisional nonstatutory double patenting rejection.

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792